APPEAL OF GUS LINN.Linn v. CommissionerDocket No. 1935.United States Board of Tax Appeals4 B.T.A. 76; 1926 BTA LEXIS 2375; April 23, 1926, Decided Submitted February 2, 1926.  *2375 Josephus C. Trimble, Esq., for the taxpayer.  B. G. Simpich, Esq., for the Commissioner.  *76  Before SMITH, JAMES, LITTLETON, and TRUSSELL.  This appeal is from the determination of a deficiency in income tax for the year 1918 in the amount of $2,291.  In his petition the taxpayer assigns as error (1) that the Commissioner has erroneously computed his income from a farming venture, it being contended *77  that only a portion of the profits from this enterprise belonged to the taxpayer and that the balance belonged to his son; (2) that the Commissioner has not allowed the taxpayer certain deductions on account of bad debts which he contends became worthless during the year 1918; (3) that the taxpayer erroneously computed the profit realized upon the sale of shares of bank stock by reason of the fact that the cost price used in the determination was incorrect.  The last assignment of error has been abandoned by the taxpayer.  FINDINGS OF FACT.  During the year 1918 the taxpayer was a resident of Kimball, Nebr.; was the owner of a hardware store and of stock in a bank at Kimball; and carried on the business of farming.  The farm which he operated was*2376  leased from his son, Vernon Linn, and on it he raised a crop of wheat.  Under the lease agreement, he had to bear all the expense of putting in the seed, harvesting, threshing, and hauling the wheat to the market, and to pay as rental for said land one-half of the wheat crop raised.  On this farm the taxpayer raised and marketed during 1918 approximately 4,800 bushels of wheat, which were sold for $8,685.55.  The expenses paid by the taxpayer for planting, harvesting, and hauling the wheat to market were $2,546.01.  He paid his son for rental the sum of $4,342.77.  The net profits realized from the farm rented were $1,796.76.  During the taxable year the taxpayer also owned a farm which he leased to John Shafer under a contract by which the taxpayer was to receive as rental one-half of the proceeds from the sale of hay and one-fourth from the sale of potatoes raised on the farm.  The total receipts from the hay were $750.70, and the total receipts from potatoes were $1,556.78.  The net profits realized by the taxpayer from this farm in 1918 were $764.54 ($375.35 from the hay and $389.19 from the potatoes).  The Commissioner determined the income of the taxpayer from farming operations*2377  during the year 1918 to have been $7,196.23.  The actual profit realized from such operations was $2,561.30.  During the taxable year the taxpayer ascertained that the makers of the notes set forth in the table following had left the country, and charged them off the books of account of the hardware store as worthless.  To the date of the hearing nothing had been collected on these notes.  Notes of - H. J. Erickson, due Feb. 1, 1917$52.90Robert Cole, due Feb. 5, 1913148.10H. J. Erickson, due Dec. 7, 191428.50L. Christensen, due Jan. 1, 191514.50Ted Ware, due Aug. 1, 191525.00Ted Ware, due Oct. 1, 1915$80.00Roy Rohrer, due Feb. 1, 191630.50G. M. Clark, due May 11, 19169.55G. H. Caffee, due July 1, 191773.95J. M. Cox, due May 24, 1918218.50Total681.50*78  The following is a statement of debts ascertained to be worthless and charged off during the year, the deduction of which was disallowed by the Commissioner: Account.Date account opened.Date last entry.Amount.Jim ChristimeApr. 23, 1917Apr. 23, 1917$3.00Disputed account.Guy DisneySept. 1, 1917Sept. 9, 19182.35A. E. EverhartApr. 29, 1916Apr. 29, 191637.75R. GreenSept. 1, 1917Apr. 3, 191825.25Left country.Hutchinson cattlejob (error ofcharge)1.25Ray LedinghamJuly 17, 1917Dec. 24, 19186.00Left country.Al ManganJuly 1, 1917July 1, 1917105.85Disputed account.H. E. OwenJan. 10, 1917Jan. 10, 191727.60Pat DoyleJan. 1, 1916Nov. 1, 191819.50Both left country.Note Jacob Abel(no payment madeand this note wasdetermined losson Dec. 31, 1918)Mar. 28, 1918Oct. 1, 19181,277.50Notes listed inthe precedingtable681.50Total2,187.55*2378  The Commissioner allowed the deduction from gross income of 1918 of $808.91 for debts ascertained to be worthless.  The amount allowable is $2,187.55 plus $808.91, or $2,996.46.  Order of redetermination will be entered on 15 days' notice, under Rule 50.